                Case 1:20-cv-08497-AT Document 22 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Pharo Gaia Fund, Ltd. et al.
                                          Plaintiff(s),

                                                                                  20                8497             AT
                                                                                            Civ.                 (        )
                      - against -
                                                                                  CLERK'S CERTIFICATE
Bolivarian Republic of Venezuela                                                      OF DEFAULT

                                        Defendant(s),
-------------------------------------------------------------X

                     I, RUBY J. KRAJICK, Clerk of the United States District Court for

the Southern District of New York, do hereby certify that this action was commenced on
October 12, 2020
                           with the filing of a summons and complaint, a copy of the summons and
                                                          Bolivarian Republic of Venezuela
complaint was served on defendant(s)
                               Embassy of the Bolivarian Republic of Venezuela in Washington, D.C. under cover of the U.S.
                               Department of State diplomatic note
by personally serving                                                                                                         ,
                                                              March 18, 2021                             N/A
and proof of service was therefore filed on                                              , Doc. #(s)                          .

I further certify that the docket entries indicate that the defendant(s) has not filed an

answer or otherwise moved with respect to the complaint herein. The default of the

defendant(s) is/are hereby noted.

Dated: New York, New York

                April 15      , 20 21                                            RUBY J. KRAJICK
                                                                                   Clerk of Court


                                                                      By: _________________________
                                                                                Deputy Clerk




SD N Y W eb 3/2015
